DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 and 10-18 are pending in the application.
	Examiner notes that, in the claim set filed 21 Sept 2020, claims 6-9 were omitted.  Accordingly, claims 6-9 have been considered to be cancelled by the Examiner.  
Examiner notes that any future listing of the claims filed by Applicant must include claims 6-9 with the notation “(Canceled)”.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because includes the phrase “is disclosed” in the first sentence, which can be implied and thus should be avoided.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
Parag. [0007] should be amended as follows:
--[0007]      Figure 3 illustrates the dust boot of Figure 1 as part of a ball joint assembly;--

Drawings
The drawings are objected to because of the following informalities:  
Fig. 4 is objected to because it fails to show the “encircled section 5” (see parag. [0009].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10-12, and 17 are objected to because of the following informalities:   Appropriate correction is required.
	Re Claim 1:  The final two paragraphs of claim 1 should be amended as follows:
--at least one relief vent that is adjacent to the first end and extends through a portion of the dome shaped body that has a reduced thickness and is recessed from the inner surface of the dome shaped body; and 
at least one protective barrier that projects from the outer surface of the dome shaped body and has a plurality of segments that extend around the at least one relief vent and the at least one relief vent is recessed within the plurality of segments.--
Re Claim 10:  The body of claim 10 should be amended as follows:
--a second protective barrier that is equidistant on the outer surface of the dome shaped body from the at least one protective barrier.--
Re Claim 11:  The final two paragraphs of claim 11 should be amended as follows:
--at least one relief vent that is adjacent to the first end and extends through a portion of the dome shaped body that has a reduced thickness and is recessed from the inner surface of the dome shaped body; and 
at least one protective barrier that projects from the outer surface of the dome shaped body and has a plurality of segments that extend around the at least one relief vent and the at least one relief vent is recessed within the plurality of segments.--

Re Claim 12:  Claim 12 should be amended as follows:
-- 12. The ball joint assembly of claim 11, wherein the boot has an unvented projection that is positioned on the dome shaped body opposite to the at least one protective barrier.--
Re Claim 17:  Claim 17 should be amended as follows:
--17. The ball joint assembly of claim 11,  wherein the boot has at least two vented projects and at least two unvented projections.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 2:  Claim 2 recites that “the at least one protective barrier has an outer contour that follows the outer surface of the body”; however, claim 1 (from which claim 2 depends) requires that the protective barrier “projects from the outer surface of the dome body”.  It is not clear how the protective barrier can have an outer contour that “follows” the outer surface of the body and yet still “projects from” the same outer surface.  In what wat does the outer profile “follow” the outer surface?  The metes and bounds of the claim are unclear.
For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that at least a portion of the outer contour of the protective barrier matches a shape of at least a portion of the outer surface of the body.
Clarification and correction are required. 
Re Claim 14:  Claim 14 recites the limitation "a second unvented projection" in lines 1-2.  It is unclear if this limitation is meant to imply that a “first” unvented projection must also be required.  No such “first” unvented projection has been introduced in the claim (or in claims 11 or 13 from which claim 14 depends).
For examination purposes for this Office Action only, the Examiner will interpret this limitation as --an unvented projection--, thus not requiring a “first” unvented projection.
Clarification and correction are required. 
Re Claims 17 and 18:  Each of these claims recites the limitation “at least two vented projects”.  It is not clear what a “vented project” means.  
For examination purposes for this Office Action only, the Examiner will interpret this limitation as --at least two vented  projections--.
Clarification and correction are required. 
Re Claim 18:  Claim 18 recites the limitation "the exterior" of the dome shaped body in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “outer surface” of the dome shaped body, introduced in line 2 of claim 11.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.
Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claim 11 the language related to a “suspension member” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshikawa (JP 57-208361).
	Re Claim 1:  Hoshikawa discloses a dust boot (8; see Figs. 1-4) comprising: 
a dome shaped body (8; Examiner notes that at least the upper curved portion at 8a in Fig. 1 is dome-shaped) having an outer surface (the radially exterior surface of boot 8), an inner surface (the radially interior surface of boot 8), a first open end (the upper end, near 7 in Figs. 1 and 2) with a first opening having a first diameter, a second open end (the lower end, near 6 in Fig. 1) that is opposite the first end and has a second diameter that is greater than (see Fig. 1) the first diameter, and an interior cavity (the hollow interior of boot 8, including channels 16c, 16d, 17c, and 17d; Fig. 2) defined between the first end and the second end; 
at least one relief vent (17a) that is adjacent to the first end and extends through a portion of the dome shaped body that has a reduced thickness (at lip sections 17b; Fig. 2) and is recessed (at least by chamber 17c; Fig. 2) from the inner surface (the inner surface of boot 8 that engages shaft 2) of the dome shaped body (8); and 
at least one protective barrier (17) that projects from the outer surface (see annotated Fig. 2 below) of the dome shaped body (8) and has a plurality of segments (the segments forming, for example, the upper and lower portions of the protective barrier at 17 that surround the upper and lower lip sections 17b; see annotated Fig. 2 below) that extend around the at least one relief vent (17a) and the at least one relief vent is recessed within (via lip sections 17b) the plurality of segments.

    PNG
    media_image1.png
    475
    686
    media_image1.png
    Greyscale

Re Claim 2, as best understood by the Examiner:  Hoshikawa discloses a dust boot wherein the at least one protective barrier (17) has an outer contour (the vertical annular surface at 17 in Fig. 2) that follows (i.e. matches a shape of) the outer surface (at the vertical annular surface shown at “outer surface” in annotated Fig. 2 above) of the body (8).
Re Claim 4:  Hoshikawa discloses a dust boot wherein the first open end (the upper end, near 7 in Figs. 1 and 2) and the second open end (the lower end, near 6 in Fig. 1) each include at least one external groove (the grooves receiving rings 7 and 6; Fig. 1).
Re Claim 5:  Hoshikawa discloses a dust boot wherein the at least one groove in the first open end and the at least one groove in the second open end are dimensioned to receive a retaining ring (7, 6; Fig. 1)).
Re Claim 10:  Hoshikawa discloses a dust boot further comprising: 
a second protective barrier (16) that is equidistant on the outer surface of the dome shaped body (8) from the at least one protective barrier (17).
Re Claim 11:  Hoshikawa discloses a ball joint assembly (see Figs. 1-4) comprising: 
a ball stud (2) that has an elongated portion (at 2; Fig. 1) configured for connecting with a suspension member (see note above related to this functional limitation) and a ball portion (5; Fig. 1) opposite to the elongated portion; 
a housing (1) that includes a cavity that is dimensioned and configured to receive a portion of the ball portion (5) the ball stud; 
a boot (8) having: 
a dome shaped body (8; Examiner notes that at least the upper curved portion at 8a in Fig. 1 is dome-shaped) having an outer surface (the radially exterior surface of boot 8), an inner surface (the radially interior surface of boot 8), a first open end (the upper end, near 7 in Figs. 1 and 2) with a first opening having a first diameter, a second open end (the lower end, near 6 in Fig. 1) that is opposite the first end and has a second diameter that is greater than (see Fig. 1) the first diameter, and an interior cavity (the hollow interior of boot 8, including channels 16c, 16d, 17c, and 17d; Fig. 2) defined between the first end and the second end; 
at least one relief vent (17a) that is adjacent to the first end and extends through a portion of the dome shaped body that has a reduced thickness (at lip sections 17b; Fig. 2) and is recessed (at least by chamber 17c; Fig. 2) from the inner surface (the inner surface of boot 8 that engages shaft 2) of the dome shaped body (8); and 
at least one protective barrier (17) that projects from the outer surface (see annotated Fig. 2 below) of the dome shaped body (8) and has a plurality of segments (the segments forming, for example, the upper and lower portions of the protective barrier at 17 that surround the upper and lower lip sections 17b; see annotated Fig. 2 above) that extend around the at least one relief vent (17a) and the at least one relief vent is recessed within (via lip sections 17b) the plurality of segments.
Re Claim 13:  Hoshikawa discloses a ball joint assembly wherein the boot (8) has a second relief vent (16a; Fig. 2) and a second protective barrier (16, formed by lip sections 16b) that are positioned on the dome shaped body (8) opposite to the at least one relief vent (17a).
Re Claim 15:  Hoshikawa discloses a ball joint assembly wherein the at least one protective barrier (17) and the second protective barrier (16) are contoured to complement the dome shaped body portion (i.e. to extend annularly around the circumferential direction).
Re Claim 16:  Hoshikawa discloses a ball joint assembly wherein the at least one protective barrier (17) has dependent portions (for example, lip sections 17b; Fig. 2) that project (in this case, they project radially inwardly) from the at least one protective barrier (17).
Re Claim 17:  Hoshikawa discloses a ball joint assembly wherein the boot (18) has at least two vented projections (16 and 17) and at least two unvented projections (for example, the radially projecting folds of boot 18 at 18a, 18b, 18c, and 18d in Fig. 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshikawa (JP 57-208361).
Re Claim 3:  Hoshikawa, as discussed for claim 1 above, discloses a dust boot significantly as claimed except it does not explicitly disclose wherein the at least one protective barrier is generally rectangular.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoshikawa such that the at least one protective barrier is generally rectangular, since such a change in shape would be considered a design choice within the skill of the art. 

Allowable Subject Matter
Claims 12, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as to overcome the claim objections and 35 USC 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  
Each of claims 12, 14, and 18 require at least one “unvented projection” having a particular spatial relationship to the “at least one protective barrier” (in claims 12 and 14) or the “at least two vented projections” (in claim 18).  Neither Hoshikawa nor any of the other prior art devices of record teach or disclose such an “unvented projection”, nor would it have been obvious to modify any of the prior art devices to have such a feature since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claims 12, 14, and 18 are considered allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678